Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 36-55 are presented for examination. Claims 1-35 are canceled.
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/13/20 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensing module” “a communication module” in claims 36 and 52.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Double Patenting
8.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

9.    Claims 36-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 16/707599 (US publication no. 20200217536) Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 
After analyzing the language of the claims, initially it should be noted that the copending Application No. 16/707599, having the same inventive entity. The Assignee in all applications is the same. 
Claims 36-55 of the instant application is anticipated by patent claims 36-55 in that claims 36-55 of the copending Application No. 16/707599 contains all the limitations of claims 36-55 of the instant application. Claims 36-55 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).

10.    A comparison of the independent claims in the instant application and copending application are shown in the table below.
Instant application 16/713736 
Copending application 16/707599
36.  A device comprises: a storage device configured to store one or more 
predefined trigger modes;  a sensing module configured to detect first 
information from environment;  a processor configured to: determine that the detected first information matches at least one of the one or more predefined 

predefined trigger modes;  a sensing module configured to detect first 
information from environment;  a processor configured to: determine that the detected first information matches at least one of the one or more predefined 
48.  The device of claim 36, further comprising a touch screen configured to receive input or display information.
50.  The device of claim 36, wherein the communication module is further configured to retrieve third information based on the detected first information or the second information.

storage device configured to store one or more predefined trigger modes; a sensing module configured to detect first information from environment;  a 
processor configured to: determine that the detected first information matches at least one of the one or more predefined 

storage device configured to store one or more predefined trigger modes; a sensing module configured to detect first information from environment; a processor configured to: determine that the detected first information matches at least one of the one or more predefined .


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




12.	Claims 36-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fadell et al. (Fadell), US publication no. 2015/0156030.
As per claim 36, Fadell discloses a device comprises: a storage device configured to store one or more predefined trigger modes; a sensing module configured to detect first information from environment; a processor configured to: determine that the detected first information matches at least one of the one or more predefined trigger modes;  and cause the sensing module to acquire second information from the environment;  a communication module configured to: transmit the second information to a target;  and retrieve third information based on the detected first information or the second information;  and a screen configured to display at least part of the third information [figure 1; para 82, 87, 106, 107, 126, 138, 254, 255, 511].
Fadell discloses:
[0082] According to embodiments, some of these modular smart devices have 
security-enhancing features that trigger a notification or an alarm in the event the head is removed from the docking station.  For example, as discussed, some smart devices are capable of detecting motion and function as "tripwires" in the security system.  Others provide live video feeds and function as security cameras.  In the event an intruder attempts to disable a network-connected smart device and therefore avert detection by removing the smart device's head unit from its docking station, an alarm or alert notification is triggered.  For example, the smart device sends a message indicating head unit removal to the central server or cloud-computing system 164.  Responsive to receiving a message indicating head unit removal, the central server or cloud-computing system 164, according to embodiments, sends a message to the home owner's or other occupants' mobile device(s) 166, indicating the removal and asking whether the removal is authorized.  If no response after a timeout period or if the response indicates that removal was not authorized, then the central server or cloud-computing system 164 triggers the alarm.  In other embodiments, such as when the alarm is armed (i.e., in security mode), the alarm is triggered immediately The alarm may be local on the head unit itself and therefore an alert sound is broadcasted from the head unit, or may be centralized and controlled by the central server or cloud-computing system 164 and the other network-connected smart devices are instructed to broadcast an alert sound.  In still other embodiments, upon removal, the head unit asks the person to verbally identify themselves and, if the voice is not recognized, then the alarm is triggered. 

[0126] In yet another security-related example, occupant-location data (e.g., GPS data, IPS data, etc.) is used to achieve home-security objectives.  According to embodiments, the occupants of a home (e.g., the individuals who live in or frequently visit the home) register their respective mobile devices 166 as being associated with the home, and the central server or cloud-computing system 164 tracks the occupants' movement inside and outside of the home based on occupant-location data received from the mobile devices 166.  The central server or cloud-computing system 164 uses this tracking information to make inferences regarding the current and future occupancy of the home and/or rooms, and to control the network-connected smart devices inside the home in a corresponding manner.  For example, outdoor lights 114 can be turned on when it is determined that an occupant is returning home, or the smart doorknobs 122 can be locked and the security system can be armed when the occupant is leaving home.  Also for example, the threshold for notifying authorities of an emergency can be adjusted depending on whether an occupant having a registered mobile device 166 is at home.  For example, if the registered occupant is at home when an alarm condition (e.g., fire, distressed person, home invasion) is detected, a message can be sent to the occupant's mobile device 166 requesting confirmation that everything is okay.  The authorities will only be notified if the registered occupant responds confirming that there is an emergency or if the registered occupant does not respond within a timeout period.  On the other hand, if an alarm condition is detected and there are not registered occupants at home, then the authorities are immediately notified and a concurrent message is sent to the mobile devices 166 of the registered occupants.

[0138] According to an embodiment, the network-connected smart devices function as "nanny cams".  In one example, when the nearest network-connected smart device detects that a sleeping child has woken, it will turn on its camera and microphone/speaker.  The network-connected smart device will then send a message to the user device 166 of the parent/home occupant, who can accept the message to establish live video of the child and two-way audio communication.  It should be appreciated that live two-way video communication can also be established.  In the case the network-connected smart device can project a video of the user, include a video screen for display of video of the parent, and/or control a nearby television or monitor to display video of the user.  
The network-connected smart device can detect when the child goes back to sleep, and can automatically shut down the video and/or audio.

a message to be sent to user interfaces of devices within the home or to a mobile device associated with occupants of the home.  Learned inferences can be made regarding the appropriate response to activation of the button 812.  For example, the audible notification is only broadcast in occupied rooms, or rooms occupied by one or more occupants who have a relationship with the person at the door, or no alarm is sounded in rooms where occupants, such as small children, are determined to be sleeping.  Also, for example, the occupant-selected songs, such as uploaded MP3's, may be broadcast in the home, where different songs may be broadcast for different occupants at home at the time or based on the identity of the person at the door.  Further, for example, technologies and sensors at the smart doorbell 106 may identify the person based on facial recognition or based on other characteristics such as the manner in which the person approached the door.  For example over time, based on input received from the smart doorbell 106, a central server can build up an address book of profile data about people who approach the door, such as some identifying biometric data.  For example, the address book can be built over time using low-resolution data such as ultrasonic, passive IR, etc. to create a unique signature for individuals.  This combined data from different domains becomes almost like a fingerprint regarding how that person approaches the house.  In some instances, when a "familiar" person approaches the door, the smart doorbell 106 "asks" the person if he is "John Doe", to which the person can verbally or physically respond.  Upon obtaining this information John Doe's name or image can be announced or projected on device in the home and/or John Doe will be given certain access rights to the home, such as for example the door will automatically unlock as he approaches.  Further, in addition to or instead of identification based on these unique "signatures", individuals may enable their mobile devices to communicate with the smart doorbell 106, such as via BLUETOOTH, NFC, or other wireless protocols.  Also, for example, individuals may "swipe" their smart phones in front of the smart doorbell's MD scanner.  Upon identifying the individual, the smart doorbell may give the individual certain access right to the home, such as by automatically unlocking the door. 
 
[0255] According to embodiments, technologies including the sensors 828 in combination with rules-based inference engines or artificial intelligence provided at a central server, such as server 164, also make learned decisions. 


		As per claim 37, Fadell discloses that the predefined trigger modes are set by a user [para 254]. 

 		As per claim 39, Fadell discloses that the first information comprises: sound, light, time, weight, proximity, location, temperature, humidity, pressure, current, velocity, acceleration, inhalable particles, radiation, text, image, touch sense, pupil lines, fingerprints, air pollution, water pollution, carbon monoxide intensity, carbon dioxide intensity, blood pressure, heartbeat rate, blood sugar level, or insulin level [para 68, 104, 154, 254, 260 326]. 
 		As per claim 40, Fadell discloses that the determining that the detected first information matches at least one of the one or more predefined trigger modes includes: recognizing the sound by identifying at least one of frequencies of the sound, amplitude of the sound, or rhythm of the sound; and comparing the recognized sound with a reference sound [para 316, 355, 398, 511]. 
 		As per claim 41, Fadell discloses that a camera and a physical cover configured to cover the camera [figure 8C; 82, 136]. 
		As per claim 42. Fadell discloses that the processor is further configured to control the camera based on the first information or the second information [para 138, 170].
 		As per claim 43, Fadell discloses that the target comprises a server or a user terminal [para 254; figure 1]. 

 		As per claim 45, Fadell discloses that a breath light configured to indicate position or status of the physical switch or indicate status of the device [figure 4; para 200, 201, 204]. 
 		As per claim 46, Fadell discloses that a light, wherein the processor is further configured to: turn on the light in determining that the detected first information matches at least one of the one or more predefined trigger modes [para 88, 121, 132]. 
 		As per claim 47, Fadell discloses that the storage device is further configured to store the second information [para 92, 101, 106, 510, 511]. 
 		As per claim 48, Fadell discloses that speaker configured to output at least a second part of the information [para 81, 136, 138, 202]. 
 		As per claim 49, Fadell discloses that the screen includes a touch screen configured to receive input [para 204, 214, 327]. 
 		As per claim 50, Fadell discloses that the communication module is further configured to connect a new appliance; and the processor is further configured to obtain information of the new appliance and control the new appliance [para 3, 57]. 
 		As per claim 51, Fadell discloses that the third information is retrieved from the target or another source [para 82, 254]. 
		As per claim 52, Fadell discloses a system comprises a device and a server [figure 1], wherein the device comprises: a storage device configured to store one or more predefined trigger modes; a sensing module configured to detect first information from environment;  a processor configured to: determine that the detected first 
		As per claim 53, Fadell discloses that the server is accessed by a user using identity recognition to allow the user checking or writing the second information [figure 1; para 59, 60, 100, 125, 126, 215, 248, 326]. 
 		As per claim 54, Fadell discloses that the server further comprises a second processor configured to: construct a model based on the second information; and determine changes of the environment or characteristics relating to a user based on the model [figure 1; para 100, 254, 283]. 
 		As per claim 55, Fadell discloses that the characteristics relating to the user includes ascents, habitual expressions, or emotional expressions [para 218, 235, 242, 357].
 		 		
13. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part .	

14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ruff et al., US publication no. 20130226354 discloses an  intelligent,  multi-sensing,  network-connected units  can  detect  ambient  climate  characteristics (e.g.,  temperature  and/or  humidity), the presence of a hazardous substance  and  control  a  heating, ventilation  and  air-conditioning  (HVAC)  system and security system [para 74, 75].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Apr. 12, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115